Citation Nr: 1747540	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for asbestosis. 

3.  Entitlement to service connection for a respiratory disorder other than asbestosis, to include as due to asbestos exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and due to herbicide exposure.  

5.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure, asbestos exposure, and as secondary to service-connected PTSD.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Navy from September 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in April 2015; a transcript of this hearing has been associated with the claims file.

This case was before the Board in May 2016; this case was last before the Board in February 2017, when the above noted issues were remanded for additional development and clarification.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hip disorder, a respiratory disorder other than asbestosis, hypertension, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed asbestosis is related to in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the asbestosis claim, as service connection is awarded, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

As reflected in the May 2017 VA examination report, the Veteran was diagnosed with asbestosis in 2009; thus, there is medical evidence of a current disability.  

As for evidence of an in-service incurrence, the Veteran asserts that he developed a respiratory disorder, to include asbestosis, as a result of exposure to asbestos during service while serving on the USS Kearsarge and USS Hornet.  The Veteran's service records do not expressly show that he was exposed to asbestos during military service.  However, personnel records reflect service aboard the U.S.S. Kearsarge and U.S.S. Hornet from September 1965 to August 1969.  Further, those records show his rating was that of Boiler Technician, which carries a high probability of exposure to asbestos; in-service exposure is established.

In regards to medical evidence of a nexus between the Veteran's exposure to asbestos during service and his current diagnosis of asbestosis, a September 2016 VA examiner indicated findings on a CT scan showed plueral scarring that "could be associated with prior asebestos exposutre."  In May 2017, on remand, a VA examiner considered this finding and provided a diagnosis of asbestosis and a fully positive nexus opinion.  Specifically, the examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's asbestosis was caused by his exposure to asbestos during service.  In support, he stated that the asbestosis noted in the right lung base on the Veteran's chest CT scan in 2009 was classic for asbestos exposure.  Further, he stated that the Veteran was in the Navy, worked in the boiler rooms from 1965 until 1969, and the boiler machinery was typically encased in asbestos in the older ships.  

The Board finds the May 2017 opinion to be highly probative.  The VA examiner reviewed the Veteran's entire claims file, including military personnel records, service treatment records, and VA treatment records, and based his opinion on medical principles which applied to the facts of this case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Moreover, it is uncontradicted.

Therefore, the Board finds that the weight of the competent and credible evidence of record supports the claim.  Service connection for asbestosis is warranted.  


ORDER

Service connection for asbestosis is granted.


REMAND

The evidence of record shows that the Veteran was exposed to asbestos during military service, and service connection for asbestosis has been granted.  The record reflects that the Veteran is currently diagnosed with emphysema, chronic obstructive pulmonary disease (COPD), and sleep apnea.  The Veteran contends that these currently diagnosed conditions are secondary to his asbestos exposure, to include service-connected asbestosis.  Although the Veteran underwent VA examinations in May 2017 for these conditions, and the VA examiner opined these conditions were not related to the Veteran's military service, no opinions have been provided as to whether these conditions were caused or aggravated by the Veteran's service-connected asbestosis.  

With regard to sleep apnea, in a September 2008 statement, the Veteran's social worker indicated that sleep apnea is a very common condition with PTSD patients.  This statement seems to indicates there may be a possible correlation or connection between the  sleep apnea and service-connected PTSD.  While a social worker lacks the knowledge and training necessary to formulate a medical nexus opinion, he is competent to report on observations, such as seeing co-morbid diagnoses of PTSD and sleep apnea in many patients.  This raises the possibility of a nexus, and is sufficient to triger VA's duty to assist the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, no opinion has yet been provided as to whether the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected PTSD.  

As for the Veteran's hypertension, the Veteran underwent a VA examination in May 2017.  Following the examination, the VA examiner opined that the Veteran's hypertension was less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected PTSD.  In support, the examiner stated that more than 95 percent of hypertension is idiopathic, there is no listing of PTSD or stress as an etiology for hypertension, and that it is hard to determine that any one thing aggravates hypertension when we do not know the cause of the majority of hypertension in the first place.  

However, subsequent to the May 2017 opinion, the Veteran submitted an article from the Open Cardiovascular Medical Journal entitled Post-traumatic Stress Disorder and Cardiovascular Disease.  This article states that studies of PTSD and hypertension have shown that PTSD was associated with an increased risk of hypertension and other cardiovascular risk factors.  As this article was submitted after the May 2017 VA examiner provided his opinion, he did not have the opportunity to address it when forming his opinion.  

Therefore, based on the above, the Board finds a remand is necessary for addendum opinions to be obtained that address the above noted deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

As for the Veteran's bilateral hip disorder, in his October 2007 claim, VA Form 21-526, the Veteran reported he had received treatment at the Skagit Island Orthopedic Center in Washington; this practice may also be known as Skagit Northwest Orthoipedics.  However, after a review of the claims file, the Board is unable to locate any records from the Skagit Island Orthopedic Clinic. Additionally, there is no evidence that any attempts to obtain the treatment records from this facility have been made; it appears VA may have confused the named doctor with a practitioner from another practice which has supplied records.  Consequently, VA has not fulfilled its duty to assist in this case and a remand is necessary in order to attempt to obtain the identified private treatment records at this time.  On remand, VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all relevant VA treatment records from the Seattle VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain any outstanding private treatment records from the Skagit Island Orthopedic Center in Washington.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Submit the claims file to the May 2017 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain addendum opinions regarding the Veteran's emphysema, chronic obstructive pulmonary disease (COPD), sleep apnea, and hypertension.  

After review of the claims file, the examiner should provide the following opinions:

(a)  Whether the Veteran's respiratory conditions, to include emphysema and COPD, are at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected asbestosis.  

(b)  Whether the Veteran's sleep apnea is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected asbestosis.  

(c)  Whether the Veteran's sleep apnea is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected PTSD.  

(d)  Whether the Veteran's hypertension is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected PTSD.  In rendering this opinion, the examiner must specifically address the article from the Open Cardiovascular Medical Journal that states there is a possible association between PTSD and cardiovascular risk factors.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


